IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 99-11411
                               Summary Calendar



     UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

            versus


     JUAN JOSÉ PADILLA,

                                                Defendant-Appellant.



            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:99-CR-114-2-Y

                           September 7, 2000


Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM*:

     Juan    José    Padilla    appeals   his     conviction   following   a

conditional guilty plea to possession with intent to distribute

cocaine.    Padilla argues that the district court erred when it

denied his motion to suppress cocaine seized from his car after a

traffic stop.    The testimony at the evidentiary hearing indicates

that the information available to the officers gave them reasonable


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
suspicion to think that Padilla was dealing cocaine.                  Thus, the

officers had reasonable suspicion to make a traffic stop under

Terry v. Ohio, 392 U.S. 1, 21-22 (1968), thereby detaining Padilla

until that suspicion could be confirmed or refuted.               United States

v. Shabazz, 993 F.2d 431, 435 (5th Cir. 1993).

     Padilla contends that the length of time–approximately forty-

five minutes–between the initial stop and the arrival of the dog

transformed    the   Terry   stop   into    a   full-blown    arrest    without

probable   cause.      Padilla’s      detention   lasted     no    longer    than

necessary to effect the purpose of the stop–to identify the package

Garcia had left with from the Schwartz house.                United States v.

Sharpe, 105 S. Ct. 1568 (1985); United States v. Zukas, 843 F.2d
179, 182 (5th Cir. 1988).       Once the dog alerted to the car, the

officers had probably cause to arrest Padilla.             See United States

v. Zucco, 71 F.3d 188, 191-92 (5th Cir. 1995).

     Padilla    argues   that   the    district    court     should    not   have

admitted as expert testimony the testimony of Officer Tebay, one of

the officers who participated in his surveillance. Padilla did not

specify this as an issue for appeal in his conditional guilty plea.

The issue is, therefore, waived.           United States v. Wise, 179 F.3d
184, 186 (5th Cir. 1999).

     AFFIRMED.




                                       2